DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an
application filed in India on February 22, 2018. It is noted, however, that applicant has not filed a certified copy of the 201841006734 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1-10
are allowable over the prior art because Claim 1 sets forth a lighting device comprising
a lighting unit configured to perform a lighting function under a first operational mode of
the lighting device, at least one application unit different from the lighting unit and
configured to perform an application function different from the lighting function under a
second operational mode of the lighting device, a battery housing comprising a first
battery compartment with a first electrical contact set for accommodating and
connecting a first battery, and a second battery compartment with a second electrical
contact set for accommodating and connecting a second battery, wherein the first and
second battery compartments are configured to force an exclusive spatial
accommodation of only one of the first and second batteries in the battery housing at a given point in time, wherein the lighting unit is electrically connected to the first electrical
contact set for being powered by the first battery in the first operational mode, and the
application unit is electrical connected to the second electrical contact set for being
powered by the second battery in the second operational mode, and wherein the light
device is configured to perform the lighting function under the first operational mode
when the first battery is accommodated in the first battery compartment and perform the
application function under the second operational mode when the second battery is
accommodated in the second battery compartment; wherein a maximum power
requirement of the lighting unit under the first operational mode is different than a
maximum power requirement of the at least one application unit under the second
operational mode. This combination of limitations was not shown or suggested by the
prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEGGY A NEILS/Primary Examiner, Art Unit 2875